Citation Nr: 1425948	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
	

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to October 1967.

These matters are on appeal from a February 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the appeal was transferred to the Waco, Texas RO during the pendency of the appeal.

In her substantive appeal, the appellant requested a hearing before a member of the Board, but in March 2012 she failed to appear.  The appellant has not provided good cause for the failure to appear for the hearing or requested that the hearing be rescheduled.  Thus, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  In September 2012, the appellant, through her representative, requested that a Decision Review Officer (DRO) review her claims.  Such review was conducted by a DRO in January 2011.


FINDINGS OF FACT

1.  The record reflects that the Veteran died in September 2009 from diffuse large B cell lymphoma.

2.  At the time of the Veteran's death, service connection was not in effect for any disability. 

3.  Diffuse large B cell lymphoma was not shown during active service or for many years afterward, and the record contains no competent medical evidence indicating that the Veteran's death was related to his active service.

4  The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.

5.  At the time of his death, the Veteran did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits to which he was entitled to receive on the basis of evidence in the file.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

3.  The criteria for the award of accrued benefits have not been met.  38 U.S.C.A. §§ 101(4), 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57(a), 3.160, 3.1000 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  Furthermore, in the context of a claim for service connection for cause of death benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant was notified via letter dated in November 2009 of the criteria for establishing service connection for the cause of the Veteran's death and entitlement to DIC and accrued benefits.  While this letter did not explicitly tell the appellant what disabilities service connection had been established for during the Veteran's lifetime, the Board notes that the record reflects that the Veteran was not service-connected for any disability at the time of his death.  In addition, the appellant had a meaningful opportunity to participate in the adjudication of the appeal and, as demonstrated by the March 2014 informal hearing presentation, was aware that the Veteran had no service-connected disabilities at the time of his death.

The duty to assist the appellant has also been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claims.  The late Veteran's service treatment records and his VA and private treatment records, and also his official death certificate listing the condition which caused his death, have been obtained and associated with the evidence.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

In terms of the duty to assist requirement under 38 U.S.C.A. § 5103(a) which requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion, there is no indication that the Veteran's cause of death was in any way related to his active service.  There is no medical evidence to suggest that a disability of service origin caused or contributed substantially or materially to his cause of death.  A medical opinion in this matter is thereby not warranted.  DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

In sum, any procedural errors in the originating agency's development and consideration of the claims were insignificant and not prejudicial to the appellant.  The Board will address the merits of the claims.

II.  Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and VVA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Service Connection for Cause of Death

The record reflects that the Veteran died in September 2009.  The certificate of death lists the cause of his death as diffuse large B cell lymphoma, which is a form of non-Hodgkin's lymphoma (NHL).

The STRs are silent for any complaints, findings, treatment, or diagnosis of any lymphoma.  As noted, following service, the Veteran submitted a claim of entitlement to service connection for an eye condition in January 1979.  He was notified that his claim was denied in June 1979.  He did not appeal this decision and it became final.  Hence, at the time of the Veteran's death, service connection was not in effect for any disabilities.

The appellant has offered no arguments in support of a claim for entitlement to service connection for the cause of the Veteran's death.  In addition, there is no evidence showing that NHL or any other lymphoma was manifested in service.  There is also no indication that NHL was manifested to a compensable degree in the applicable presumptive period (one year) following the Veteran's discharge from active duty.  Finally, there is no competent medical evidence to show (nor does the appellant argue) that the NHL which caused the Veteran's death was related to his active military service.

Accordingly, service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310; 38 C.F.R. § §§ 3.303, 3.307, 3.309, 3.312.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  DIC

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c).
The term "entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here, or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b).

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the veteran's lifetime. 

Based on the evidence of record, the Board finds that the statutory requirements for an award of DIC benefits have not been met on any basis.  The Veteran was discharged from service in October 1967.  He died in September 2009.  At the time of his death, the Veteran was in receipt of nonservice-connected pension and aid and attendance, but was not service-connected for any disability.  Thus, the evidence of record fails to show that he was rated as totally disabled for a period of at least 5 years from the date of his discharge from active duty or for at least 10 years preceding his death.  The evidence also fails to show, and the appellant does not assert, that the Veteran was a prisoner of war.  Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time, nor must it review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22 (2013).  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of such claims, including any claims pending on that date.  See Tarver.  The goal of the regulatory revision was to eliminate the judicial concept of hypothetical entitlement and clearly express VA's interpretation that an award of DIC under 38 U.S.C.A. § 1318 essentially depended on whether the veteran was receiving total disability compensation for the requisite period of time, or was entitled to receive the benefit but for clear and unmistakable error (CUE) in the adjudication of a claim.  In other words, the amendments essentially preclude survivors from re-litigating eligibility for disability benefits except in the case of CUE. 

Accordingly, if, based on the decisions that were issued during a veteran's lifetime, the veteran did not have the requisite level of disability for the requisite number of years, the claimant is required to show CUE in a decision rendered during the veteran's lifetime in order to retroactively revise the veteran's rate of disability.  See Marso v. West, 13 Vet. App. 260 (1999).  Such a determination must be made based solely on the evidence in the claims file or VA custody prior to the veteran's death.

Consideration of hypothetical entitlement to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in this case.  The Board adds that the appellant has not alleged or argued CUE in any prior ratings decision.  Thus, as the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Accrued Benefits

With respect to the appellant's claim for accrued benefits, as previously discussed the record reflects that no claims were pending at the time of the Veteran's death in September 2009.  Nor was he entitled to any benefits under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  Indeed, the appellant has not specified any claims which she believes were pending in September 2009.  Because the Veteran did not have any pending claims when he died in September 2009, entitlement to accrued benefits may not be granted as a matter of law.  See 38 C.F.R. § 31000; Jones, 136 F.3d at 1299.  By the same token, there were no pending claims with respect to which the appellant could substitute herself as a claimant.  See 38 U.S.C.A. § 5121A.

Accordingly, the appellant's claim for accrued benefits must be denied.  As the law, and not the facts, determines the outcome of this claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


